                                                                                                         FILED
                                                                                                2019 Feb-05 AM 10:42
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

WILMOT HOWARD,                                    )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )    Case No.: 4:18-cv-01279-KOB-JHE
                                                  )
JEFF SESSIONS, et al.,                            )
                                                  )
       Respondents.                               )

                                 MEMORANDUM OPINION

       On August 10, 2018, Petitioner Wilmot Howard filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). At the time he filed his petition, Howard, a

native of Liberia, was incarcerated at the Etowah County Detention Center, in the custody of the

Bureau of Immigration and Customs Enforcement. In his petition, Howard alleged that he was

being illegally detained by ICE pending his deportation to Liberia. On November 16, 2018,

Howard was deported from the United States to Liberia. (Doc. 10, 10-1). Respondents filed a

motion to dismiss the action as moot, because Howard is no longer in ICE custody. (Doc. 10).

For the reasons stated below, Respondents’ motion will be granted, and the action will be

dismissed as moot.

       Article III of the Constitution limits the jurisdiction of federal courts to the consideration

of “cases or controversies.” U.S. CONST. art. III, § 2. The doctrine of mootness is derived from

this limitation because “an action that is moot cannot be characterized as an active case or

controversy.” Adler v. Duval Cnty. Sch. Bd., 112 F.3d 1475, 1477 (11th Cir. 1997). A case is

moot and must be dismissed if the court can no longer provide “meaningful relief.” Nyaga v.

Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (citations omitted). Howard’s release from ICE

custody rendered his petition moot.
        The relief sought by Howard in his petition was to be released from ICE custody.

Because Howard is no longer in ICE custody, his petition has been rendered moot, unless an

exception to the mootness doctrine applies. The mootness doctrine has two exceptions: (1)

collateral consequences and (2) “capable of repetition yet evading review.” Carafas v. LaVallee,

391 U.S. 234, 237 (1968); Murphy v. Hunt, 455 U.S. 478, 482 (1982). Neither exception applies

here. The collateral consequences exception does not apply because Howard challenges no

“disabilities or burdens which may flow” from the custody. See Carafas, 391 U.S. at 237. The

exception for events “capable of repetition, yet evading review” does not apply here either.

Howard has been released from custody, and the potential circumstances of this case happening

again are too speculative to create an actual controversy sufficient to support a claim for relief.

See Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (holding that the “capable of repetition, yet

evading review” exception applies when (1) the challenged action is too short in duration to be

fully litigated prior to its cessation or expiration, and (2) there is a reasonable expectation that the

same complaining party would be subjected to the same action again.). Because no relief can be

granted to Howard, his petition is due to be dismissed as moot.

        Based on the foregoing, the Respondents’ motion to dismiss, (doc. 10), is due to be

GRANTED.

        The court will enter a separate Final Order.

        DONE and ORDERED this 5th day of February, 2019.



                                                ____________________________________
                                                KARON OWEN BOWDRE
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                       2
